DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. Examiner acknowledges applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dray in view of Lou.
Regarding claim 1, Dray discloses, in Figure 1, a driving circuit for an N-channel or NPN high-side transistor, comprising:
a level shift circuit (Col. 3, Lines 20 & 21, “MOS technology switching device”) structured to shift up an input signal (Col. 3, Lines 21-23, “switch a high voltage level to at least one capacitive type output line”); and
a buffer (Inverter connected to M13) structured to drive the high-side transistor (M13) according to an output of the level shift circuit (Col. 4, Lines 30-32);
wherein the level shift circuit comprises:
an open drain circuit comprising a first N-type transistor (M23) having its source grounded and its gate receiving the set pulse (Col. 2, Lines 1-2, “M23 connected to ground Gnd and receiving at its gate the reverse control signal CTRL”), and structured to turn on when the set pulse is high (Col. 4, Line 30, “CTRL goes from logic 1 to 0 and the switching transistor M13 turns on”), and a second N-type transistor (M13) having its source grounded and a gate receiving the reset pulse (Col. 1, Lines 57-59, “M13 connected to ground Gnd and receiving at its gate a logic control signal /CTRL”), and structured to turn on when the reset pulse is high (Col. 4, Line 30, “CTRL goes from logic 1 to 0 and the switching transistor M13 turns on”); and
a latch circuit comprising a cross-coupled first P-type transistor (M20) and a second P-type transistor (M10), wherein the first P-type transistor has its drain coupled to a drain of the first N-type transistor (coupled on arm B2 to first transistor M23 via node N20, M21 & M22), and the second P-type transistor has its drain coupled to a drain of the second N-type transistor (coupled on arm B1 to second transistor M13 via node N10, M11, & M12), and structured to switch a state thereof in response to an output of the open drain circuit (Col. 2, Lines 12-22, “the node N10 has a level corresponding to the high voltage HV when the control signal CTRL is at the logic level 1 and while the load transistor M13 is off. The node N10 has a logic supply voltage level Vcc when the control signal CTRL is at the logic level 0 and while the load transistor M13 is off”).
But fails to disclose a pulse generator structured to generate a set pulse having a predetermined pulse width according to a positive edge of the input signal, and to generate a reset pulse having a predetermined pulse width according to a negative edge of the input signal; and
a latch stabilization circuit arranged between a high-side line and a switching line, and structured to fix the drain of the first P-type transistor to low when the open drain circuit is in a first state, and to fix the drain of the second P-type transistor to low when the open drain circuit is in a second state.
However, Lou discloses, in Figures 2, 4, & 6a, a pulse generator (202) structured to generate a set pulse having a predetermined pulse width according to a positive edge of the input signal (Para [0049], “circuit 600 can be used in place of pulse generator 202…the length of the pulse is equal to the duration of the delay introduced by delay element 601. Circuit 600 also includes inverter 603 for generating the inverted version of the reset signal”), and to generate a reset pulse having a predetermined pulse width according to a negative edge of the input signal (Para [0049], “the exclusive OR gate 602 generates the reset pulse required by the circuit. The length of the pulse is equal to the duration of the delay introduced by delay element 601”); and
a latch stabilization circuit (400) arranged between a high-side line (409) and a switching line (413), and structured to fix the drain of the first P-type transistor to low when the open drain circuit is in a first state, and to fix the drain of the second P-type transistor to low when the open drain circuit is in a second state ((Para [0041], “cross-coupled p-FETs 403 will latch the state of the output nodes such that output 401 will be driven to ground and output 404 will be drive to the high supply voltage 409…the opposite output state will result if the input signal is low”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the differential latch circuit and pulse generator of Lou in the driving circuit of Dray, to achieve the benefit of “including a positive output that can be used to drive the gate of a p-FET output buffer device via an inverting circuit element” (Lou, Para [0039]) and adjusting the output as necessary with variations in the input voltage.
Regarding claim 21, Dray discloses, in Figure 2, a driving circuit for a high-side transistor configured as an N-channel or NPN transistor, comprising a level shift circuit structured to shift down an input signal, 
wherein the level shift circuit comprises:
an open drain circuit comprising a first N-type transistor (M23) having its source grounded and its gate receiving the set pulse (Col. 2, Lines 1-2, “M23 connected to ground Gnd and receiving at its gate the reverse control signal CTRL”), and structured to turn on when the set pulse is high (Col. 4, Line 30, “CTRL goes from logic 1 to 0 and the switching transistor M13 turns on”), and a second N-type transistor (M13) having its source grounded and a gate receiving the reset pulse (Col. 1, Lines 57-59, “M13 connected to ground Gnd and receiving at its gate a logic control signal /CTRL”), and structured to turn on when the reset pulse is high (Col. 4, Line 30, “CTRL goes from logic 1 to 0 and the switching transistor M13 turns on”); and
a latch circuit comprising a cross-coupled first P-type transistor (M20) and a second P-type transistor (M10), wherein the first P-type transistor has its drain coupled to a drain of the first N-type transistor (coupled on arm B2 to first transistor M23 via node N20, M21 & M22), and the second P-type transistor has its drain coupled to a drain of the second N-type transistor (coupled on arm B1 to second transistor M13 via node N10, M11, & M12), and structured to switch a state thereof in response to an output of the open drain circuit (Col. 2, Lines 12-22, “the node N10 has a level corresponding to the high voltage HV when the control signal CTRL is at the logic level 1 and while the load transistor M13 is off. The node N10 has a logic supply voltage level Vcc when the control signal CTRL is at the logic level 0 and while the load transistor M13 is off”).
But fails to disclose a pulse generator structured to generate a set pulse having a predetermined pulse width according to a positive edge of the input signal, and to generate a reset pulse having a predetermined pulse width according to a negative edge of the input signal; and
a latch stabilization circuit arranged between a high-side line and a switching line, and structured to fix the drain of the first P-type transistor to low when the open drain circuit is in a first state, and to fix the drain of the second P-type transistor to low when the open drain circuit is in a second state.
However, Lou discloses, in Figures 2, 4, & 6a, a pulse generator (202) structured to generate a set pulse having a predetermined pulse width according to a positive edge of the input signal (Para [0049], “circuit 600 can be used in place of pulse generator 202…the length of the pulse is equal to the duration of the delay introduced by delay element 601. Circuit 600 also includes inverter 603 for generating the inverted version of the reset signal”), and to generate a reset pulse having a predetermined pulse width according to a negative edge of the input signal (Para [0049], “the exclusive OR gate 602 generates the reset pulse required by the circuit. The length of the pulse is equal to the duration of the delay introduced by delay element 601”); and
a latch stabilization circuit (400) arranged between a high-side line (409) and a switching line (413), and structured to fix the drain of the first P-type transistor to low when the open drain circuit is in a first state, and to fix the drain of the second P-type transistor to low when the open drain circuit is in a second state ((Para [0041], “cross-coupled p-FETs 403 will latch the state of the output nodes such that output 401 will be driven to ground and output 404 will be drive to the high supply voltage 409…the opposite output state will result if the input signal is low”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the differential latch circuit and pulse generator of Lou in the driving circuit of Dray, to achieve the benefit of “including a positive output that can be used to drive the gate of a p-FET output buffer device via an inverting circuit element” (Lou, Para [0039]) and adjusting the output as necessary with variations in the input voltage.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dray in view of Lou, as applied to claims 1 & 21 above, further in view of Peterson (US 8,633,745 B1).
Regarding claim 8, Dray in view of Lou discloses the driving circuit according to claim 1, but fails to disclose wherein the level shift circuit further comprises an assist circuit structured to inject an assist current to the second node in response to the set pulse, and to inject an assist current to the first node in response to the reset pulse.
However, Peterson discloses, in Figure 3, wherein the level shift circuit further comprises an assist circuit (M12/M13 & M14/M15) structured to inject an assist current to the second node in response to the set pulse (SetL), and to inject an assist current to the first node in response to the reset (ResetL) pulse (Col. 5, Lines 19-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the current mirrors of Peterson in the driving circuit of Dray in view of Lou, to achieve the benefit of reducing the effect of produced transient voltages (Peterson, Abstract).
Regarding claim 9, the combination of Dray, Lou, and Peterson disclose the driving circuit according to claim 8, and Peterson continues to disclose, in Figure 3, wherein the assist circuit comprises:
a first transistor structured as an N-channel transistor (M8), and structured to receive the set pulse (ResetL) via a gate thereof;
a first current mirror (M12/M13) coupled to the high side line (VB), and structured to mirror a current that flows through the first transistor (Col. 5, Lines 19-24);
a second transistor structured as an N-channel transistor (M9), and structured to receive the reset pulse (ResetL) via a gate thereof; and
a second current mirror circuit (M14/M15) coupled to the high-side line (VB), and structured to mirror a current that flows through the second transistor (Col. 5, Lines 19-24).
Regarding claim 10, Dray in view of Lou discloses the driving circuit according to claim 1, but fails to disclose a switching circuit comprising:
a high-side transistor arranged between an input line and a switching line;
a low-side transistor arranged between the switching line and a ground line; and
the driving circuit structured to drive the high-side transistor.
However, Peterson discloses, in Figure 2, a switching circuit comprising:
a high-side transistor (17) arranged between an input line (VDD) and a switching line (D);
a low-side transistor (18) arranged between the switching line (D) and a ground line; and
the driving circuit structured to drive the high-side transistor (Col. 1, Lines 63-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the switching circuit of Peterson in the driving circuit combination of Dray and Lou, in order to achieve the benefit of providing “proper control of a half bridge, so as to reduce or eliminate the effect of common mode voltage transients but without limiting the speed at which the half bridge can be switched effectively” (Peterson, Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 10,116,297 B1) in view of Dray and Lou, as applied to claims 1 & 21 above.
Regarding claim 11, Wu discloses, in Figure 2, a controller for a DC/DC converter, comprising:
a pulse generator (PWM) structured to generate a pulse signal such that an output of the DC converter approaches a target value (Col. 9, Lines 6-16).
a driving circuit (210) structured to drive a high-side transistor (T2) configured as an N-channel or NPN transistor, according to the pulse signal (Col. 9, Lines 6-16), but fails to disclose the details of the driving circuit and the first level shift circuit as claimed.
However, Dray discloses, in Figure 2, wherein the driving circuit comprises: 
a first level shift circuit structured to receive the pulse signal as an input signal thereof, and to shift up the input signal (Col. 3, Lines 21-25); and
a buffer (Inverter connected to M13) structured to drive the high-side transistor (M13) according to an output of the first level shift circuit (Col. 4, Lines 30-32), 
and wherein the first level shift circuit comprises:
an open drain circuit comprising a first N-type transistor (M23) having its source grounded and its gate receiving the set pulse (Col. 2, Lines 1-2, “M23 connected to ground Gnd and receiving at its gate the reverse control signal CTRL”), and structured to turn on when the set pulse is high (Col. 4, Line 30, “CTRL goes from logic 1 to 0 and the switching transistor M13 turns on”), and a second N-type transistor (M13) having its source grounded and a gate receiving the reset pulse (Col. 1, Lines 57-59, “M13 connected to ground Gnd and receiving at its gate a logic control signal /CTRL”), and structured to turn on when the reset pulse is high (Col. 4, Line 30, “CTRL goes from logic 1 to 0 and the switching transistor M13 turns on”); and
a latch circuit comprising a cross-coupled first P-type transistor (M20) and a second P-type transistor (M10), wherein the first P-type transistor has its drain coupled to a drain of the first N-type transistor (coupled on arm B2 to first transistor M23 via node N20, M21 & M22), and the second P-type transistor has its drain coupled to a drain of the second N-type transistor (coupled on arm B1 to second transistor M13 via node N10, M11, & M12), and structured to switch a state thereof in response to an output of the open drain circuit (Col. 2, Lines 12-22, “the node N10 has a level corresponding to the high voltage HV when the control signal CTRL is at the logic level 1 and while the load transistor M13 is off. The node N10 has a logic supply voltage level Vcc when the control signal CTRL is at the logic level 0 and while the load transistor M13 is off”).
But fails to disclose a pulse generator structured to generate a set pulse having a predetermined pulse width according to a positive edge of the input signal, and to generate a reset pulse having a predetermined pulse width according to a negative edge of the input signal; and
a latch stabilization circuit arranged between a high-side line and a switching line, and structured to fix the drain of the first P-type transistor to low when the open drain circuit is in a first state, and to fix the drain of the second P-type transistor to low when the open drain circuit is in a second state.
However, Lou discloses, in Figures 2, 4, & 6a, a pulse generator (202) structured to generate a set pulse having a predetermined pulse width according to a positive edge of the input signal (Para [0049], “circuit 600 can be used in place of pulse generator 202…the length of the pulse is equal to the duration of the delay introduced by delay element 601. Circuit 600 also includes inverter 603 for generating the inverted version of the reset signal”), and to generate a reset pulse having a predetermined pulse width according to a negative edge of the input signal (Para [0049], “the exclusive OR gate 602 generates the reset pulse required by the circuit. The length of the pulse is equal to the duration of the delay introduced by delay element 601”); and
a latch stabilization circuit (400) arranged between a high-side line (409) and a switching line (413), and structured to fix the drain of the first P-type transistor to low when the open drain circuit is in a first state, and to fix the drain of the second P-type transistor to low when the open drain circuit is in a second state ((Para [0041], “cross-coupled p-FETs 403 will latch the state of the output nodes such that output 401 will be driven to ground and output 404 will be drive to the high supply voltage 409…the opposite output state will result if the input signal is low”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the driving circuit and first level shift circuit of Dray and Lou in the controller for the DC/DC converter of Wu, to achieve the benefit of shifting and driving the magnitude of
a signal, to allow the conversion of “digital signals operating in one domain to signals in a different
domain” (Lou, Para [0001]).
Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dray, Lou, and Wu, as applied to claim 11 above, and further in view of Peterson.
Regarding claim 18, the combination of Dray, Lou, and Wu disclose the controller according to claim 11, but fail to disclose wherein the first level shift circuit further comprises an assist circuit structured to inject an assist current to the second node in response to the set pulse, and to inject an assist current to the first node in response to the reset pulse.
However, Peterson discloses, in Figure 3, wherein the first level shift circuit further comprises an
assist circuit (M12/M13 & M14/M15) structured to inject an assist current to the second node in
response to the set pulse (SetL), and to inject an assist current to the first node in response to the reset
(ResetL) pulse (Col. 5, Lines 19-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the current mirrors of Peterson in the controller of the combination of
Dray, Lou, and Wu, to achieve the benefit of reducing the effect of produced transient voltages
(Peterson, Abstract).
Regarding claim 19, the combination of Dray, Lou, Wu, and Peterson disclose the controller according to claim 18, and Peterson continues to disclose wherein the assist circuit comprises: 
a first transistor structured as an N-channel transistor (M8), and structured to receive the set
pulse (ResetL) via a gate thereof;
a first current mirror (M12/M13) coupled to the high side line (VB), and structured to mirror a
current that flows through the first transistor (Col. 5, Lines 19-24);
a second transistor structured as an N-channel transistor (M9), and structured to receive the
reset pulse (ResetL) via a gate thereof; and
a second current mirror circuit (M14/M15) coupled to the high-side line (VB), and structured to
mirror a current that flows through the second transistor (Col. 5, Lines 19-24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896